                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA

TIMOTHY DANEHY,                                        )
                                                       )
        Plaintiff,                                     )
                                                       )
v.                                                     )    Civil Action No. 5:18-cv-00017-FL
                                                       )
EXPERIAN INFORMATION                                   )
SOLUTION, INC., et al.,                                )
                                                       )
        Defendant.                                     )

     DEFENDANTS EQUIFAX INC. AND EQUIFAX INFORMATION SERVICES LLC’S
      ANSWER AND DEFENSES TO PLAINTIFF’S FIRST AMENDED COMPLAINT

        Defendants, Equifax Inc. and Equifax Information Services LLC (sometimes collectively

referred to herein as “Equifax Entities”), by Counsel, file their Answer and Defenses to

Plaintiff’s Complaint (“Complaint”) as follows:

                                 PRELIMINARY STATEMENT

        In answering the Complaint, the Equifax Entities deny any and all allegations in the

headings and/or unnumbered paragraphs in the Complaint. The Equifax Entities deny any

allegations not specifically admitted in its Answer.

                                             ANSWER

        In response to the specific allegations in the enumerated paragraphs in the Complaint, the

Equifax Entities responds as follows:

        1.      To the extent Plaintiff has properly alleged his claims, the Equifax Entities admit

the Court may exercise its jurisdiction.

        2.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 2.

        3.      The Equifax Entities admit Plaintiff is a natural person. The Equifax Entities are



                                         1
             Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 1 of 14
without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 3.

       4.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 4.

       5.      Equifax Inc. denies the allegations in Paragraph 5.

       6.      The Equifax Entities admit the allegations in Paragraph 6.

       7.      The Equifax Entities admit that Equifax Information Services LLC is a wholly-

owned subsidiary of Equifax Inc. The Equifax Entities admit that information on the Equifax

Entities can be found at www.equifax.com, the content of which changes periodically. To the

extent that this paragraph states a legal conclusion regarding the FCRA, no response is required.

Otherwise, the allegations in Paragraph 7 are denied.

       8.      To the extend this paragraph states a legal conclusion regarding the relationship

between the Equifax Entities, no response is required. Otherwise, the allegations in Paragraph 8

are denied.

       9.      The Equifax Entities state that the FCRA speaks for itself and to the extent that

the allegations state legal conclusions regarding the FCRA, no response is required. To the extent

Plaintiff misstates, misquotes, or mischaracterizes the FCRA, Equifax denies the allegations in

Paragraph 9.

       10.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 10.

       11.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 11.

       12.     The Equifax Entities are without knowledge or information sufficient to form a




                                        2
            Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 2 of 14
belief as to the truth of the allegations in Paragraph 12.

       13.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 13.

       14.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 14.

       15.      Equifax Information Services LLC denies the allegations in Paragraph 15.

Equifax Inc. is without knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 15.

       16.      To the extent that this paragraph purports to assert a legal conclusion about the

applicability of the Fourth Amendment, no response is required and the Equifax Entities refer

Plaintiff to the Court’s September 26, 2018 ruling. The Equifax Entities are otherwise without

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 16.

       17.      The Equifax Entities state that the FCRA speaks for itself and to the extent that

the allegations state legal conclusions regarding the FCRA, no response is required. To the extent

Plaintiff misstates, misquotes, or mischaracterizes the FCRA, the Equifax Entities deny the

allegations in Paragraph 17. Equifax Information Services LLC admits it received letters from

Plaintiff requesting a credit file disclosure. Equifax Information Services LLC states that the

letters speak for themselves, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or

takes out of context the contents of the letters, the allegations are denied. The Equifax Entities

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 17.

       18.      The Equifax Entities are without knowledge or information sufficient to form a




                                      3
          Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 3 of 14
belief as to the truth of the allegations in Paragraph 18.

       19.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 19.

       20.     Equifax Information Services LLC admits that it received letters from Plaintiff

requesting his credit file disclosure. Equifax Information Services LLC states that the letter

speaks for itself, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of

context the contents of the letter, the allegations are denied. Otherwise, the Equifax Entities

deny the remaining allegations in Paragraph 20.

       21.     Equifax Information Services LLC admits that it informed Plaintiff that he was

not eligible for an additional copy of his annual free credit file disclosure. Equifax Information

Services LLC states that the contents of its communications to Plaintiff speak for themselves.

Otherwise, the Equifax Entities deny the remaining allegations in Paragraph 21.

       22.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 22.

       23.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 23.

       24.     Equifax Information Services LLC admits that it received letters from Plaintiff

requesting a credit file disclosure. Equifax Information Services LLC states that the letters speak

for themselves, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of

context the contents of the letter, the allegations are denied. The Equifax Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 24.

       25.     Equifax Information Services LLC admits that it received letters from Plaintiff




                                      4
          Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 4 of 14
requesting a credit file disclosure. Equifax Information Services LLC states that the letters speak

for themselves, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of

context the contents of the letter, the allegations are denied. The Equifax Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 25.

       26.     Equifax Information Services LLC admits that it received letters from Plaintiff

requesting a credit file disclosure. Equifax Information Services LLC states that the letters speak

for themselves, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes out of

context the contents of the letter, the allegations are denied. The Equifax Entities are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 26.

       27.     Equifax Information Services LLC states that the letters it received from Plaintiff

speak for themselves, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes

out of context the contents of the letters, the allegations are denied. To the extent this allegation

calls for a legal conclusion regarding the nature of the request, no response is required. The

Equifax Entities are without knowledge or information sufficient to form a belief as to the truth

of the remaining allegations in Paragraph 27.

       28.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 28.

       29.     Equifax Information Services LLC denies the allegations in Paragraph 29 that

pertain to it. The Equifax Entities are without knowledge or information sufficient to form a

belief as to the remaining allegations in Paragraph 29.

       30.     The Equifax Entities are without knowledge or information sufficient to form a




                                      5
          Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 5 of 14
belief as to the truth of the allegations in Paragraph 30.

       31.      The Equifax Entities state that the FCRA speaks for itself, and to the extent that

the allegations state legal conclusions regarding the FCRA, no response is required. To the

extent Plaintiff misstates, misquotes, or mischaracterizes the FCRA, the Equifax Entities deny

the allegations in Paragraph 31. The Equifax Entities deny the remaining allegations in

Paragraph 31.

       32.      To the extent these allegations call for a legal conclusion, no response is required.

Otherwise, the Equifax Entities are without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 32.

       33.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 33. To the extent that this paragraph alleges

wrongdoing by the Equifax Entities, the Equifax Entities deny the allegations.

       34.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 34. To the extent that these allegations state

legal conclusions regarding the Fourth Amendment, no response is required and the Equifax

Entities refer Plaintiff to this Court’s September 26, 2018 ruling.

       35.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 35.

       36.      Paragraph 36 contains argument and legal conclusions, rather than factual

allegations, to which no response is required. The Equifax Entities are without knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 36. To the

extent that this paragraph alleges wrongdoing by the Equifax Entities, the Equifax Entities deny

the allegations.




                                      6
          Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 6 of 14
       37.     Paragraph 37 contains argument and legal conclusions, rather than factual

allegations, to which no response is required. The Equifax Entities state that the FCRA speaks

for itself. To the extent Plaintiff misstates, misquotes, or mischaracterizes the FCRA, the Equifax

Entities deny the allegations in Paragraph 37. Equifax Information Services LLC denies the

allegations in Paragraph 37 as they pertain to it. The Equifax Entities are without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph

37.

       38.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 38.

       39.     Equifax Information Services LLC states that the letters it received from Plaintiff

speak for themselves, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes

out of context the contents of the letters, the allegations are denied. The Equifax Entities are

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 39.

       40.     Equifax Information Services LLC denies the allegations in Paragraph 40 as they

pertain to it. The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 40.

       41.     Equifax Information Services LLC denies the allegations in Paragraph 41 as they

pertain to it. The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 41.

       42.     Paragraph 42 contains argument, speculation, and legal conclusions to which no

response is required. Equifax Information Services LLC denies the allegations in Paragraph 42

as they pertain to it. The Equifax Entities are without knowledge or information sufficient to




                                      7
          Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 7 of 14
form a belief as to the truth of the remaining allegations in Paragraph 42.

       43.     The Equifax Entities state that the FCRA speaks for itself and to the extent that

the allegations state legal conclusions regarding the FCRA, no response is required. To the

extent Plaintiff misstates, misquotes, or mischaracterizes the FCRA, the Equifax Entities deny

the allegations in Paragraph 43. Equifax Information Services LLC denies the allegations in

Paragraph 43 as they pertain to it. The Equifax Entities are without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 43.

       44.     Equifax Information Services LLC denies the allegations in Paragraph 44 as they

pertain to it. The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 44.

       45.     Equifax Information Services LLC denies the allegations in Paragraph 45 as they

pertain to it. The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 45. To the extent that Paragraph

45 sets forth Plaintiff’s own theory of the case, no response is required and the Equifax Entities

are without knowledge or information sufficient to form a belief as to the truth of those

allegations.

       46.     Equifax Information Services LLC states that the letters it received from Plaintiff

speak for themselves, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes

out of context the contents of the letters, the allegations are denied. The Equifax Entities are

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 46.

       47.     Equifax Information Services LLC denies the allegations in Paragraph 47 as they

pertain to it. The Equifax Entities are without knowledge or information sufficient to form a




                                      8
          Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 8 of 14
belief as to the truth of the remaining allegations in Paragraph 47.

       48.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 48.

       49.     Paragraph 49 contains argument, speculation, and legal conclusions to which no

response is required. Equifax Information Services LLC denies the allegations in Paragraph 49

as they pertain to it. The Equifax Entities are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in Paragraph 49.

       50.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 50.

       51.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 51.

       52.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 52.

       53.     Equifax Information Services LLC states that the letters it received from Plaintiff

speak for themselves, and to the extent Plaintiff misquotes, misstates, mischaracterizes, or takes

out of context the contents of the letters, the allegations are denied.       Equifax Information

Services LLC denies the remaining allegations in Paragraph 53 as they pertain to it. The Equifax

Entities deny that their actions were in contravention of the FCRA and are otherwise without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in Paragraph 53.

       54.     The Equifax Entities reassert and re-allege their responses and defenses as set

forth above in Paragraphs 1 through 53. Otherwise, this paragraph is not directed to the Equifax

Entities and therefore no response is required.




                                      9
          Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 9 of 14
       55.      The Equifax Entities admit that Plaintiff is a consumer as defined by the FCRA.

Otherwise, this paragraph is not directed to the Equifax Entities and therefore no response is

required.

       56.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 56. Otherwise, this paragraph is not directed

to the Equifax Entities and therefore no response is required.

       57.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 57. Otherwise, this paragraph is not directed

to the Equifax Entities and therefore no response is required.

       58.      Paragraph 58 was omitted by Plaintiff.

       59.      Paragraph 59 was omitted by Plaintiff.

       60.      The Equifax Entities reassert and re-allege their responses and defenses as set

forth above in Paragraphs 1 through 59. Otherwise, this paragraph is not directed to the Equifax

Entities and therefore no response is required.

       61.      The Equifax Entities admit that Plaintiff is a consumer as defined by the FCRA.

Otherwise, this paragraph is not directed to the Equifax Entities and therefore no response is

required.

       62.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 62. Otherwise, this paragraph is not directed

to the Equifax Entities and therefore no response is required.

       63.      The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 63. Otherwise, this paragraph is not directed

to the Equifax Entities and therefore no response is required.




                                        10
            Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 10 of 14
       64.     The Equifax Entities are without knowledge or information sufficient to form a

belief as to the truth of the allegations in Paragraph 64. Otherwise, this paragraph is not directed

to the Equifax Entities and therefore no response is required.

       65.     The Equifax Entities reassert and re-allege their responses and defenses as set

forth above in Paragraphs 1 through 64.

       66.     The Equifax Entities admit that Plaintiff is a consumer as defined by the FCRA.

       67.     Equifax Information Services LLC admits it operates as a consumer reporting

agency. To the extent that this paragraph states legal conclusions, no response is required. The

Equifax Entities deny the remaining allegations in Paragraph 67, including the WHEREFORE

Paragraph, and deny that they should be subject to any form of liability related to the allegations

in Plaintiff’s First Amended Complaint. The Equifax Entities admit that Plaintiff demands a trial

by jury.

                                      GENERAL DENIAL

       The Equifax Entities deny any allegation not specifically admitted herein.

                                           DEFENSES

       Without assuming the burden of proof where it otherwise rests with Plaintiff, the Equifax

Entities plead the following defenses to the Complaint:

                                        FIRST DEFENSE

       At all pertinent times, Equifax Information Services LLC maintained reasonable

procedures to assure maximum possible accuracy in its credit reports.

                                      SECOND DEFENSE

       The Equifax Entities have complied with the Fair Credit Reporting Act in the handling of

Plaintiff’s credit file and are entitled to each and every defense stated in the Act and any and all




                                       11
           Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 11 of 14
limitations of liability.

                                        THIRD DEFENSE

        At all relevant times herein, the Plaintiff’s alleged damages, which the Equifax Entities

deny exist, were aggravated by the failure of the Plaintiff to use reasonable diligence to mitigate

the same. Therefore, Plaintiff’s recovery, if any, should be barred or decreased by reason of his

failure to mitigate alleged losses.

                                       FOURTH DEFENSE

        Plaintiff cannot meet the requirements of 15 U.S.C. § 1681n in order to recover punitive

or statutory damages.

                                        FIFTH DEFENSE

        The Equifax Entities adopt by reference the defenses, criteria, limitations, standards and

constitutional protections mandated or provided by the United States Supreme Court in the

following cases: BMW v. Gore, 517 U.S. 559 (1996); Cooper Indus., Inc. v. Leatherman Tool

Group, Inc., 532 U.S. 923 (2001); State Farm v. Campbell, 538 U.S. 408 (2003), and Safeco

Insurance Co. of America v. Burr, 551 U.S. 47 (2007).

                                        SIXTH DEFENSE

        Equifax Inc. is not a consumer reporting agency.

        The Equifax Entities reserve the right to have additional defenses that it learns through

the course of discovery.

        WHEREFORE, having fully answered or otherwise responded to the allegations in

Plaintiff’s Complaint, the Equifax Entities pray that:

        (1)     Plaintiff’s Complaint be dismissed in its entirety and with prejudice, with all costs

taxed against Plaintiff;




                                      12
          Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 12 of 14
       (2)     The Equifax Entities be dismissed as parties to this action;

       (3)     The Equifax Entities recover such other and additional relief as the Court deems

just and appropriate.

       Respectfully submitted this 11th day of October, 2018.


                                             /s/ Bradley J. Lingo
                                             Bradley J. Lingo
                                             North Carolina Bar No. 44018
                                             Attorneys for Defendants Equifax Inc. and Equifax
                                             KING & SPALDING LLP
                                             300 South Tryon Street
                                             Suite 1700
                                             Charlotte, North Carolina 28202
                                             Tel: (704) 503-2573
                                             Fax: (704) 503-2622
                                             blingo@kslaw.com
                                             LR 83.1 Counsel


Of Counsel:
Kendall W. Carter
KING & SPALDING LLP
1180 Peachtree Street, N.E.
Atlanta, Georgia 30309
Tel: (404) 572-4600
Fax: (404) 572-5100
kcarter@kslaw.com




                                     13
         Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 13 of 14
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of October, 2018, a copy of the foregoing pleading

was filed electronically with the clerk of court via the Court’s ECF system which will send

notifications to ECF participants, and Plaintiff was served via U.S. Mail, postage prepaid:

       Timothy Danehy
       P. O. Box 301
       Kittrell, NC 27544-0301
       Pro Se Plaintiff

       Ashley Kamphaus Brathwaite
       Ellis & Winters, LLP
       4131 Parklake Avenue
       Suite 400
       Raleigh, NC 27612
       Email: ashley.brathwaite@elliswinters.com

       Autumn Hamit Patterson
       Jones Day
       2727 North Harwood Street
       Dallas, TX 75201
       Email: ahpatterson@jonesday.com
       Counsel for Experian Information Solution, Inc.

       Kelly Street Brown
       Young, Moore & Henderson, P.A.
       P.O. Box 31627
       3101 Glenwood Avenue
       Suite 200
       Raleigh, NC 27622
       Email: kes@youngmoorelaw.com
       Counsel for Trans Union LLC


                                             /s/ Bradley J. Lingo
                                             Bradley J. Lingo
                                             North Carolina Bar No. 44018
                                             Attorneys for Defendant Equifax Inc.
                                             KING & SPALDING LLP
                                             300 South Tryon Street
                                             Suite 1700
                                             Charlotte, North Carolina 28202
                                             Tel: (704) 503-2573
                                             Fax: (704) 503-2622
                                             blingo@kslaw.com
                                             LR 83.1 Counsel




         Case 5:18-cv-00017-FL Document 45 Filed 10/11/18 Page 14 of 14
